Citation Nr: 0633126	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  03-17 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for upper extremity 
impairment secondary to service-connected low back 
disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from July 1972 to July 
1974.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 rating decision of the New 
York, New York, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDING OF FACT

Competent evidence showing an upper extremity disability 
proximately due to or the result of service-connected disease 
or injury has not been presented.


CONCLUSION OF LAW

An upper extremity disability is not proximately due to or 
the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  The RO decisions issued in connection 
with the appeal have notified the appellant of the evidence 
considered as well as the pertinent laws and regulations.  In 
addition, a letter sent in June 2003 noted the substance of 
the VCAA, including the type of evidence necessary to 
establish entitlement to the benefits sought and whether the 
appellant or VA bore the burden of producing or obtaining 
that evidence or information.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) the VCAA notifications of record essentially 
satisfied the notice requirements by: (1) Informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence the VA will 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) informing the appellant to provide any 
evidence in the appellant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"send us any additional information or evidence."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

While the VCAA notice in this case was not provided prior to 
the initial AOJ adjudication, notice was provided by the AOJ 
prior to readjudication of the claim in January 2004 and 
prior to the Travel Board Hearing conducted in June 2006.  
The content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
except as to the disability rating and effective dates 
elements.  Despite the inadequate notice provided on the 
disability rating and effective date elements, and the timing 
of the VCAA notice, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  Because the preponderance of the evidence is 
against the appellant's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, we 
observe that the claims folder includes the appellant's 
service medical records, reports of VA examination, and 
private treatment records and opinions.  Additionally, the 
appellant was afforded the opportunity to present his 
contentions at a hearing in June 2006.  At that hearing the 
appellant expressed a clear understanding as to the basis for 
the RO's denial of his claim and was given by the undersigned 
an additional 30 days to submit the requisite evidence to 
establish entitlement to the benefit sought.  To date no 
evidence has been received by VA.

The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the appeal.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the appeal has been obtained.

II.  Service Connection

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2006).  Service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

Also, disability that is proximately due to or the result of 
a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2006).  This includes any 
increase in disability (aggravation).  Pursuant to § 1110 and 
§ 3.310(a), when aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, service medical records show that the appellant 
developed low back strain after lifting weights that was 
aggravated by duty assignments.  He was further assessed with 
chronic low back pain.  A February 1991 x-ray study showed 
degenerative disc disease at L4-L5.  A VA treatment note 
dated June 1991 reflects complaints of paresthesia of the 
arms and right leg.  The assessment was degenerative disc 
disease.

A May 1997 letter from H.K., M.D., reflects that the 
appellant was treated for chronic low back pain and 
radiculopathy.  Dr. H.K wrote in December 1998 that he 
treated the appellant for degenerative disc disease of the 
cervical and lumbosacral spine, and that he "now has 
developed bilateral upper extremity weakness and 
dyesthesias," for which he was referred for neurological 
evaluation.  It was noted that the appellant also had 
bilateral carpal tunnel syndrome (CTS).

Neurophysiological testing in April 1998 revealed EMG 
findings consistent with bilateral CTS, and bilateral 
cervical radiculopathy.  An MRI of the cervical spine in June 
1998 revealed straightening of the normal cervical lordosis, 
and congenital central spinal stenosis with superimposed 
spondylosis.  Clinical correlation for compressive 
symptomatology was suggested.  In August 1998, an 
electromyogram of the upper extremities was performed.  The 
impression was CTS, but radiculopathy could not be ruled in 
or out.

A private neurological evaluation was conducted in March 1999 
by A.I., M.D.  The appellant reported pain, numbness, and 
loss of strength in the hands and forearms, worsening over 
the past 2 years.  He denied pain from the neck into the 
upper extremities.  Appropriate diagnostic testing was 
performed.  The physician concluded that the symptoms and 
signs were consistent with CTS, bilaterally, and that there 
was no evidence of cervical myelopathy or cervical 
radiculopathy either by history or by examination.

In a May 2003 letter, Dr. H.K. indicated that the appellant 
was under his care for chronic pain associated with cervical 
and lumbar spinal degenerative disc disease, noting that his 
service-connected low back disorder had worsened.

A lay statement dated March 2003 reflects that the appellant 
uses hand and wrist supports.

VA treatment records dated January to April 2004 reflect 
complaints of bilateral hand numbness, and EMG evidence of 
CTS, cervical spondylosis, and lumbar stenosis at L4-L5.

In June 2006, the appellant appeared at a personal hearing.  
He averred that his upper extremity symptoms caused serious 
impairment in his day-to-day function and that it was 
directly related to his service connected low back 
disability.  The record was held open for an additional 30 
days pending the submission of nexus evidence from the 
appellant.

The Board has carefully reviewed the evidence of record.  We 
note that, since the June 2006 hearing, VA received no 
additional evidence on this matter.  The appellant has 
presented sworn testimony concerning the nature of his upper 
extremity symptoms, and the medical record also corroborates 
the symptoms reported by the appellant.  However, the 
appellant is not competent to provide a medical opinion as to 
the cause of his current  upper extremity impairment.  
Bostain v. West, 11 Vet.App. 12, 127 (1998), citing Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992); see also, Routen v. 
Brown, 10 Vet.App. 183, 196 (19997)("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.").

Competent evidence linking the appellant's upper extremity 
symptoms with his service-connected low back disability has 
not been presented.  Moroever, the assembled medical evidence 
suggests that his upper extremity symptoms are due to 
bilateral CTS and cervical disease rather than service-
connected lumbar disorder.  Lastly, although the appellant 
has disability associated with the cervical spine, these 
conditions have neither been related to the appellant's upper 
extremity symptoms or to his service-connected low back 
disability.  Similarly, aggravation of the appellant's upper 
extremity disorders is not shown.

Accordingly, in weighing the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
service connection for upper extremity impairment as 
secondary to service-connected low back disability.  Absent a 
relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).


ORDER

Service connection for upper extremity impairment secondary 
to service-connected low back disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


